Name: 85/645/EEC: Commission Decision of 23 December 1985 amending, with a view to the accession of Spain and Portugal, Decision 85/420/EEC on the amounts of assistance from the European Social Fund towards expenditure on recruitment and employment premiums
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  employment;  EU finance;  cooperation policy
 Date Published: 1985-12-31

 Avis juridique important|31985D064585/645/EEC: Commission Decision of 23 December 1985 amending, with a view to the accession of Spain and Portugal, Decision 85/420/EEC on the amounts of assistance from the European Social Fund towards expenditure on recruitment and employment premiums Official Journal L 379 , 31/12/1985 P. 0065 - 0065 Spanish special edition: Chapter 05 Volume 5 P. 0025 Portuguese special edition Chapter 05 Volume 5 P. 0025 COMMISSION DECISION of 23 December 1985 amending, with a view to the accession of Spain and Portugal, Decision 85/420/EEC on the amounts of assistance from the European Social Fund towards expenditure on recruitment and employment premiums (85/645/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas Commission Decision 85/420/EEC (1) must be amended to give, for Spain and Portugal, the amounts of assistance to be granted in 1986 per person per week; Whereas, by virtue of Article 2 (3) of the Treaty of Accession, the Community institutions may, before accession, adopt the measures provided for in Article 396 of the Act, such measures coming into force subject to and on the date of entry into force of the said Treaty, HAS ADOPTED THIS DECISION: Article 1On the date of entry into force of the Treaty of Accession of Spain and Portugal, the following indents are hereby added to Article 1 of Decision 85/420/EEC:'Spain: Ptas 4 674; Portugal:Esc1 443.' Article 2This Decision is addressed to the Member States. Done at Brussels, 23 December 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 237, 4. 9. 1985, p. 16. COMMISSION DECISION of 23 December 1985 amending, with a view to the accession of Spain and Portugal, Decision 85/420/EEC on the amounts of assistance from the European Social Fund towards expenditure on recruitment and employment premiums (85/645/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas Commission Decision 85/420/EEC (1) must be amended to give, for Spain and Portugal, the amounts of assistance to be granted in 1986 per person per week; Whereas, by virtue of Article 2 (3) of the Treaty of Accession, the Community institutions may, before accession, adopt the measures provided for in Article 396 of the Act, such measures coming into force subject to and on the date of entry into force of the said Treaty, HAS ADOPTED THIS DECISION: Article 1On the date of entry into force of the Treaty of Accession of Spain and Portugal, the following indents are hereby added to Article 1 of Decision 85/420/EEC:'Spain: Ptas 4 674; Portugal:Esc1 443.' Article 2This Decision is addressed to the Member States. Done at Brussels, 23 December 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 237, 4. 9. 1985, p. 16.